Case 2:21-cv-00778-TAD-KK Document 73 Filed 04/27/21 Page 1 of 5 PageID #: 417




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

 THE STATE OF LOUISIANA, By and
 through its Attorney General, JEFF
 LANDRY, et al.,
                               Plaintiffs,         Civ. No.:       2:21-cv-00778-TAD-KK
                v.
                                                   Judge:          Terry A. Doughty
 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States, et    Mag. Judge: Kathleen Kay
 al.,

                                Defendants,

 and

 HEALTHY GULF, et al.,

                        Intervenor-Defendants.


                 CONSERVATION GROUPS’ MOTION TO INTERVENE

       Healthy Gulf, Center for Biological Diversity, Cook Inletkeeper, Defenders of Wildlife,

Friends of the Earth, Natural Resources Defense Council, Oceana, Sierra Club, and The

Wilderness Society (collectively, “Conservation Groups”) respectfully move under Federal Rule

of Civil Procedure 24 to intervene as defendants as a matter of right or, in the alternative,

permissively. Conservation Groups seek intervention in this action to protect their and their

members’ interests in avoiding harms to the environment and climate from new oil and gas

leasing on federal lands and waters that may be impaired if Plaintiff States Louisiana et al. (“the

States”) prevail in this action. Conservation Groups respectfully request expedited consideration

of this Motion so that they may participate as parties in opposing the States’ pending Motion for
Case 2:21-cv-00778-TAD-KK Document 73 Filed 04/27/21 Page 2 of 5 PageID #: 418




a Preliminary Injunction, R. Doc. 3. 1

       This Motion is supported by the Memorandum filed with this Motion, as well as

accompanying declarations from each of the Conservation Groups. Conservation Groups have

also filed a Proposed Answer to Plaintiffs’ Complaint with this Motion. Pursuant to LR7.6,

Counsel for Conservation Groups presented the Proposed Answer to counsel for the States and

Federal Defendants—that is, all parties who have an interest to oppose. Counsel for the States

indicated they oppose intervention. Counsel for Federal Defendants stated they take no position.

       Conservation Groups seek intervention as of right under Rule 24(a)(2), or alternatively,

permissive intervention under Rule 24(b). Rule 24(a)(2) provides, in pertinent part, “On timely

motion, the court must permit anyone to intervene . . . who claims an interest relating to the

property or transaction that is the subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant’s ability to protect its interest,

unless existing parties adequately represent that interest.” As explained in the accompanying

Memorandum, Conservation Groups’ Motion is timely because it is being filed at the earliest

stages of this case. Conservation Groups have legally cognizable interests relating to the subject

of the States’ Complaint: the Executive Order on Tackling the Climate Crisis at Home and

Abroad, Exec. Order No. 14008, 86 Fed. Reg. 7619 (Feb. 1, 2021), and the postponement or

deferral of certain proposed federal oil and gas lease sales pursuant to that Order. Specifically,

Conservation Groups have interests arising from their long history of engagement in Interior’s

oil and gas leasing programs and more recent advocacy for a pause in new leasing that is

contemplated by the Executive Order. Conservation Groups and their members also have


1
  If the Court has not ruled on this Motion before the deadline for oppositions to the preliminary
injunction motion, Conservation Groups intend to file a proposed opposition on that date, to be
entered if this Motion is subsequently granted.

                                                   2
Case 2:21-cv-00778-TAD-KK Document 73 Filed 04/27/21 Page 3 of 5 PageID #: 419




cognizable interests abating the climate crisis and protecting wildlife, water and air quality,

public health, and cultural resources from the harms that result from additional leasing on federal

lands and in federal waters. The States’ requested relief would impair Conservation Groups’

ability to protect those interests because they seek to enjoin the Executive Order and compel

Interior to immediately offer federal lands and waters for oil and gas leasing. This risk to

Conservation Groups’ interests is made more imminent by the States pending preliminary

injunction motion. The practical effects of the State’s requested relief also could extend beyond

this case to prospectively limit Interior’s ongoing review of the federal leasing program review,

which Conservation Groups have long sought. Finally, Conservation Groups interests may not—

indeed, will not—be adequately represented by the existing parties because they have a different

ultimate objective from Federal Defendants and because Federal Defendants are obligated to

represent and balance a wide variety of interests (i.e., the broad public interest) when managing

federal lands and waters, that precludes them from giving environmental, cultural, and health

interests the same kind of primacy that Conservation Groups would.

           If the Court denies intervention as of right, Conservation Groups request the Court to

grant permissive intervention, which “is appropriate when the intervention request is timely, the

intervenor’s ‘claim or defense and the main action have a question of law or fact in common,’

and granting intervention will not unduly delay or prejudice the original parties in the case.” Fed.

R. Civ. P. 24(b). Conservation Groups’ motion is timely, their defense shares a question of law

(e.g., the legal authority for the President and Interior to make the decisions challenged in this

case), and their intervention at this early stage would not delay this case or prejudice the existing

parties.




                                                    3
Case 2:21-cv-00778-TAD-KK Document 73 Filed 04/27/21 Page 4 of 5 PageID #: 420




       For the reasons above and in the accompanying Memorandum, Conservation Groups

respectfully ask this Court to grant them intervention as of right, or, in the alternative, by

permission, to protect them and their members’ interests in the appropriate and necessary leasing

pause pending review of the federal oil and gas program.

       Respectfully submitted this 27th day of April, 2021.

 /s/ Corinne Van Dalen                                 /s/ Joel Waltzer
 Corinne Van Dalen (LA Bar # 21175)                   Joel Waltzer (LA Bar #19268)
 Earthjustice                                         Waltzer, Wiygul, and Garside
 900 Camp Street, Unit 303                            3201 General De Gaulle Dr., Ste. 200
 New Orleans, LA 701                                  New Orleans LA, 70114
 T: 415-283-2335 F: 415-217-2040                      T: 504-340-6300 F: 504-340-6330
 cvandalen@earthjustice.org                           joel@wwglaw.com

  /s/ Christopher Eaton                                /s/ Robert Wiygul
 Christopher Eaton (pro hac vice pending)             Robert Wiygul (LA Bar #17411)
 Shana E. Emile (pro hac vice pending)                Waltzer, Wiygul, and Garside
 Earthjustice                                         1011 Iberville Dr.
 810 Third Avenue, Suite 610                          Ocean Springs, MS 39564
 Seattle, WA 98104                                    T: 228-872-1125 F: 228-872-1128
 T: 206-343-7340 F: 415-217-2040                      robert@wwglaw.com
 ceaton@earthjustice.org
 semile@earthjustice.org                              s/ Brad Sewell
                                                      Brad Sewell (pro hac vice forthcoming)
  /s/ Thomas R. Delahanty                             Irene Gutierrez (pro hac vice forthcoming)
 Thomas R. Delahanty (pro hac vice pending)           Natural Resources Defense Council
 Michael S. Freeman (pro hac vice pending)            40 W. 20th St., 11th Fl.
 Earthjustice                                         New York, NY 10011
 633 17th St., Suite 1600                             T: 212-727-2700
 Denver, CO 80202                                     bsewell@nrdc.org
 T: 303-623-9466 F: 720-550-5757                      igutierrez@nrdc.org
 tdelahanty@earthjustice.org
 mfreeman@earthjustice.org                            Counsel for Intervenor-Defendant Natural
                                                      Resources Defense Council
  /s/ Erik Grafe
 Erik Grafe (pro hac vice pending)
 Earthjustice
 441 W 5th Ave., Suite 301
 Anchorage, AK 99501
 T: 907-277-2500 F: 907-277-1390
 egrafe@earthjustice.org



                                                  4
Case 2:21-cv-00778-TAD-KK Document 73 Filed 04/27/21 Page 5 of 5 PageID #: 421




 Counsel for Intervenor-Defendants Healthy
 Gulf, Center for Biological Diversity, Cook
 Inletkeeper, Defenders of Wildlife, Friends of
 the Earth, Oceana, Sierra Club, and The
 Wilderness Society




                                                  5
